Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 2/24/2021 is acknowledged.
Claims 14-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2021.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is not descriptive of the elected invention, the particulars of an industrial burner.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the term “substantially” renders the claim indefinite because “substantially” is a relative term.  It not clear what degree of enclosure of a burner would be considered “substantially” enclosed. 
Regarding Claim 6, “the fuel” lacks antecedent basis in the claims since “fuel” is not made part of the parent claim. The Office recognizes the “a fuel inlet” is introduced, but this is a separate element from “the fuel”.  The Office recommends amending Claim 1, step c to recite that the gas train is configured to provide fuel to the fuel inlet.
Regarding Claim 12, “the separator unit” lacks antecedent basis in the Claims. The element has not been introduced, and it is not clear where such an element would be arranged within the device.
Regarding Claim 13, “the washing chamber” lacks antecedent basis in the Claims.  The element has not been introduced, and it is not clear where such an element would be arranged within the device.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Consider U.S. Patent Application Publication 2011/0303368 to Panz, which teaches a burner having a top premix chamber (12), a flame chamber (8a) which lacks a pilot assembly, and a cylindrical portion (9A), but which does not have an annulus surrounding the burn chamber, the annulus comprising an inner wall having at its top an opening to the burn chamber. (Panz, Fig. 1A and para. [0046]-[0047]). Consider U.S. Patent Application Publication 2003/0175642 to Stephens, which discloses a burner apparatus having a premix chamber (equivalent to the upper mix chamber of the present invention), but which lacks an intermediate flame chamber having a pilot device.  (Stephens, Fig. 1). Consider also U.S. Patent 6,238,206 Cummings. which discloses a flame chamber, but does not contain a lower burn chamber surrounded by an annulus having a fluid inlet and outlet. (Cummins, Fig. 1).  There does not appear to be a burner apparatus conforming to the present invention in the prior art. 

Conclusion
In view of the foregoing rejections, no Claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK N MUELLER/Primary Examiner, Art Unit 1772